Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  141442-43(90)(91)(92)                                                                                      Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PATRICK McCARTHY,                                                                                       Mary Beth Kelly,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 141442-43
                                                                    COA: 294383; 294385
                                                                    Oakland CC: 2008-094425-NO;
  EDWARD SOSNICK, WENDY L. POTTS,                                               2008-089426-NO
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  JEANNE STEMPIEN, KATHLEEN J.
  McCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J, TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, GOVERNOR OF
  MICHIGAN, ATTORNEY GENERAL,
  OAKLAND COUNTY CIRCUIT COURT,
  and JUDICIAL TENURE COMMISSION,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 9,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motions for an evidentiary hearing and for sanctions are
  DENIED.

        MARY BETH KELLY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
         d0112                                                                 Clerk